DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of Examiner’s amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-3 and 5-14 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of detecting bend while scanning documents.  Prior art of record such as Das et al. ;568 teaches a method and system for detecting folding or document while being scanned. However, The prior art of record fails to teach or suggest by a single reference or combination of references a bending detection device that notifies a read image obtained by reading a document, and notify a user of a bend in the document based on a determination that the read image has been obtained by reading the document in a bent state, wherein the processor is configured to determine that the read image has been obtained by reading the document in the bent state when a condition is satisfied, wherein the condition includes the read image including a first string of first image elements arranged in a firs direction and a second string of second image elements arranged in a second direction, wherein the first image elements and the second image elements are of a same type., as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Primary Examiner, Art Unit 2674

December 04, 2021